Name: Commission Regulation (EEC) No 3307/86 of 29 October 1986 on the supply of common wheat to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 86 Official Journal of the European Communities No L 305/21 COMMISSION REGULATION (EEC) No 3307/86 of 29 October 1986 on the supply of common wheat to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 of food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 2 500 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 3) OJ No L 139 , 24 . 5 . 1986, p . 29 . 4 OJ No L 192, 26 . 7 . 1980, p . 11 . n OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 305/22 Official Journal of the European Communities 31 . 10 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 2 500 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process . The common wheat must meet the following conditions :  moisture : 14,5 % maximum (ICC Method No 110)  protein content : 11 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 1 0 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 12 November 1986 16 . Shipment period : 1 to 20 December 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200, rue de la Loi , B-1049 Brussels . 31 . 10 . 86 Official Journal of the European Communities No L 305/23 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Tonelaje Nombre y direcciÃ ³n del almacenista Lugar de almacenamiento Partiets nummer MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage Address of store Town at which stored NumÃ ©ro du lot Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats Numero do lote Tonelagem Nome e endereÃ §o do armazenista Local de armazenagem 1 2 255 HOBUM, Harburger Ã lwerke 2100 Hamburg 90 II Brinkmann &amp; Mergell Lager Nr. 1241 79 I Wilhelm-Weber-StraÃ e 35 I II Postfach 90 07 40 I \ 2100 Hamburg 90 \ 245 Weser-Landwaren-Vertrieb GmbH 3260 Rinteln II Am Hafen Lager Nr. 3663 03 II Postfach 1 4 29 I II 3260 Rinteln 1 I